Citation Nr: 0918700	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  08-03 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to exposure to herbicide 
agents.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970, including service in the Republic of Vietnam from 
October 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents while serving 
in the Republic of Vietnam.  

2.  The Veteran's cardiovascular disorders (atrial flutter 
and hypertension) first manifested many years after service 
and are unrelated to any incident of service, including 
exposure to herbicide agents.


CONCLUSION OF LAW

A cardiovascular disorder was not incurred in or aggravated 
by the Veteran's active service, and is not proximately due 
to or the result of exposure to herbicide agents.  38 
U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In an October 2006 letter, prior to the initial adjudication 
of his claim, the RO notified the Veteran of the elements 
necessary to establish his claim for service connection.  The 
letter notified him of the first element, i.e., that the 
evidence needed to show that the disability was related to 
service.  The letter also satisfied the second and third 
elements because they advised him of the evidence he was 
responsible for submitting and identified the evidence that 
VA would obtain.

Notice requirements also apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's claim was readjudicated in November 
2007, after providing him with an opportunity to respond to 
the notice.  Furthermore, the Veteran was told it was his 
responsibility to support the claim with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.  

The Board notes further that the Veteran was provided notice 
in October 2006 that a disability rating or an effective date 
for the award of benefits will be assigned if the benefits 
sought are awarded, as required by Dingess.  Thus, adequate 
notice was provided to the appellant with respect to his 
claim for service connection prior to the transfer and 
certification of the Veteran's case to the Board that 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

As to VA's duty to assist, the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The Board, however, finds that examination is not 
needed with respect to this claim because there is no 
competent evidence that the currently diagnosed conditions 
(atrial flutter and hypertension) may be associated with his 
military service.  His service treatment records show no 
pertinent complaints or diagnoses of cardiovascular problems, 
and he has not submitted any probative evidence showing that 
his cardiovascular problems are related to his in-service 
exposure to herbicide agents.  The medical evidence also 
shows a lack of any complaint or treatment relating to 
cardiovascular problems for more than 32 years after service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Because there is no competent 
evidence indicating that a possible nexus, or relationship, 
exists between the claimed condition and the Veteran's 
military service, and because Veteran as a layperson is not 
competent to report that his heart problems are related to 
service, a VA examination is not necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  VA has associated with 
the claims folder the Veteran's service treatment records, 
together with the records of his post-service medical care.  
He was offered the opportunity to testify before the Board 
but he declined the offer.  The Board finds these actions 
have satisfied VA's duty to assist with respect to his claim 
for service connection and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Service 
connection for certain chronic diseases, including 
cardiovascular disease, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2008).  "Satisfactory 
evidence" is credible evidence.  Collette, 82 F.3d at 392.  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat Veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Libertine 
v. Brown, 9 Vet. App. 521 (1996).

In addition, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Veteran's treatment medical records do not demonstrate 
treatment for or a diagnosis of atrial flutter or 
hypertension.  The Veteran, however, does not contend that 
his atrial flutter or hypertension first manifested during 
service, but rather contends that they developed as a result 
of exposure to herbicide agents.  

Although the Veteran served in the Republic of Vietnam while 
on active duty, presumptive service connection is not 
available under 38 C.F.R. § 3.309(e) for atrial flutter or 
hypertension.  In this regard, the Board notes that the 
Secretary recently reiterated that there is no positive 
association between exposure to herbicides and any condition 
for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32395 (Jun. 12, 2007).  Thus, in the absence of any 
medical evidence relating atrial flutter or hypertension to 
exposure to herbicide agents, service connection as secondary 
to exposure to herbicide agents is not warranted.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  In this case, there is 
no such medical evidence linking his atrial flutter or 
hypertension to exposure to herbicide agents.  Accordingly, 
service connection for atrial flutter or hypertension as 
secondary to exposure to herbicide agents is not warranted.  

The remaining question before the Board, then, is whether 
service connection may be granted based upon direct 
causation.  The first post-service clinical evidence of a 
possible heart problem is dated in July 2003, when the 
Veteran underwent general VA examination.  At the time of the 
examination, he reported that he had never been diagnosed 
with hypertension, had never had a myocardial infarction, and 
that he had no known cardiovascular problems.  He did, 
however, report feeling as though his chest was fluttering 
like he was "going to suffocate and miss a breath" if he 
lied on either side.  He did not describe it as a chest pain 
but rather as a chest fluttering.  Cardiac examination 
revealed a regular rate without murmur, rub, or gallop, and 
no other abnormalities.  His blood pressure was normal.  X-
ray examination of the chest was also normal.

There is no further mention of a possible heart problem until 
February 2004, when the Veteran sought evaluation for a cold 
or sinus infection.  He at that time stated that off and on 
for the past three weeks he had felt his heart "running 
away."  He felt a little short of breath when it happened.  
He also reported occasional slight dizziness for the past 
several years.  Evaluation revealed tachycardia with 
hypotension.  He underwent immediate EKG, which revealed 
atrial flutter.  He successfully underwent cardioversion, was 
prescribed Cardizem and Coumadin, and was instructed to 
report to the nearest emergency room for transfer to VA if he 
developed shortness of breath, chest pain, diaphoresis, or 
any other symptoms.

The next records pertaining to cardiovascular problems are 
dated in April 2006, when the Veteran was hospitalized to 
reinitiate anticoagulation treatment.  Upon discharge from 
the hospital, the Veteran did not fill his prescriptions and 
never resumed therapy.  He apparently remained in normal 
sinus rhythm until May 2006, when he returned to the clinic 
with atrial flutter and tachycardia, with a heart rate in the 
140s.  He denied chest pain or shortness of breath.  He was 
again admitted to the hospital for rate control and 
initiation of Coumadin.  Subsequent records dated to November 
2007 show continued monitoring of atrial flutter.  At no time 
did any treatment provider relate his cardiovascular problems 
to his active service.

There is no evidence of any cardiovascular problem until 
approximately 2003, more than 32 years after his separation 
from service.  As there is no evidence of cardiovascular 
disease dated within one year of his separation from service, 
the Veteran is not entitled to service connection for a 
cardiovascular problem on a presumptive basis.  Additionally, 
in view of the lengthy period without treatment or complaints 
of the condition, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for or 
complaints related to cardiovascular problems during the 
service.  Here, there is no probative evidence reflecting a 
medical nexus between service and the Veteran's 
cardiovascular problems.  Thus, service connection on a 
direct basis is not warranted.  

The Board has considered the Veteran's assertions that his 
cardiovascular problems are related to his period of active 
service, including to in-service exposure to herbicide 
agents.  To the extent that the Veteran ascribes his current 
disorders to his service, however, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's cardiovascular problems first manifested many 
years after service and are not related to his active service 
or to any incident therein, including exposure to herbicide 
agents.  As the preponderance of the evidence is against the 
claim, service connection must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cardiovascular disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


